Pek Cukiam,
The contention that the third section of the Act of April 21, 1856, P. L. 477, as amended by the Act of February 23,1858, P. L. 45, does not apply to seated lands cannot be sustained. In Vandermark v. Phillips, 116 Pa. 199, it was held — we quote from the opinion of the court — “The return of taxes was made too late in time, and was too defective in form to constitute a valid basis for a sale of the land in question.” ‘The time there referred to was the time fixed by the act above cited. This was a clear recognition of the application of the act to sales of seated lands, and the plain meaning of the ruling is that either of the objections therein specified, not merely both combined, was sufficient to defeat the sale. It does not detract from the authoritativeness of the decision as a controlling precedent in a later case where the question of the application of the act to seated lands is raised, that the deci*508sion cited might have been put exclusively upon the defectiveness of the form of the return.
The sale in question was made for the taxes of 1894, pursuant to a return made by the collector in June, 1895. The act of 1856, as amended by the act of 1858, provides that it shall not be lawful for the county treasurer to sell any lands which shall have been returned and taxes exonerated after February first. Therefore the return was too late, if that provision of the act was then in force. The argument of the appellant’s counsel that it was impliedly repealed by the Act of June 25, 1885, P. L. 187, as amended by the Act of June 2, 1891, P. L. 175, and the time for making return impliedly extended to the time when by those acts the collector must make full settlement, is based largely upon the supposed inconvenience which would result from holding otherwise. The argument is not without force, but it is reasonable to suppose that if the legislature had intended to change the time when the returns must be made they would have fixed the time in express terms and would not have left it to uncertain inference. The fact that they declared that the collector must make full and complete settlement of all taxes collected not later than thred months after the expiration of his term of office, or of the year for which they were levied, raises no certain inference that the legislature intended to fix the same period for making land returns. There is also affirmative evidence that they did not intend to change the law in this respect in the provision that “ exonerations may be made by the authorities and in the same manner as heretofore.” The appellant’s argument ab inconvenienti is fairly stated and fully and satisfactorily answered in the opinion filed by the learned judge below; therefore we need not extend the discussion. We concur in his conclusions that the last cited acts did not abroagate nor amend the provision of the earlier acts under which the return must be made on or before the first day of February in order to be the basis of a valid sale.
Judgment affirmed.